Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 17 January 1815
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 72.
My dear wife.
Ghent 17. January 1815.

Since the departure of Mr Gallatin, I am left here the only remnant of what was called the Congress of Ghent—Instead of the continual succession of Americans coming and going, I am now reduced to the Society of the hospitable Inhabitants of this City, and of Mr and Mrs: Smith—Instead of the painful suspense and expectation of irritating Notes, alternating with the anxious labours of replying to them, I am sunk into the mere drudgery of copying and arranging papers—Instead of the sharp and angry discussions with Enemies, to be conciliated into friends, and sometimes with associates as intractable as Enemies, a total calm has succeeded, with scarcely so much of emotion as to keep the blood in a state of wholesome circulation—I am still occupied nine or ten hours in the day with Papers, and after successively fixing the 10th: 15th: and 18th: of this month as the day of my departure I have now postponed it to this day week, the 24th:—And you will not be surprized if another postponement should add another week of delay, and carry me through the month of January at Ghent—I have indeed more than once hesitated in my own mind whether I should not stay here and wait for you, without going to Paris at-all—Presuming however that it will be more agreeable to you to meet me there than here, and unwilling to lose what will probably be the last opportunity I shall have of revisiting France after an interval of thirty years, I have not abandoned the determination to go there, and at present expect to reach Paris by the last of this month, or in the first week of the next—Mr and Mrs Smith will remain here a few weeks longer and then go by land to Brest.
Having returned since the departure of all my Colleagues to the practice of dining at the Table d’Hote at half past one O’Clock, I have a long afternoon and Evening to dispose of. I almost every day spend an hour or two of it with Mr and Mrs: Smith—Last Evening I went as usual to their lodgings but they were abroad—I then called at the reading room of the Literary Society, where although we were all admitted on our first arrival, I had been only once before since I have been in the City—There I read two or three Gazettes; and then came back to my lodgings and retired to bed—Half an hour afterwards Mr Smith came and knocked at my door; with a letter from Mr Hughes—finding me in bed he went away, and sent me the letter this morning—It is dated on board the Transit 6. January, only four leagues below Bordeaux—It is very short, and speaks of interruptions and difficulties which have delayed his departure, without saying what they were—I had already heard from a letter to Mr Meulemeester, that Hughes had not embarked until the 5th: but am yet uninformed whether he was detained by adverse winds or by any other impediment—Carroll having four whole days the start of him will most probably arrive before him—I conclude that Boyd is gone in the Transit, because I have not heard from him since Hughes went through Paris—Boyd was desirous of being himself the bearer of the Treaty; but Hughes considered it as his right, and it would scarcely have been fair dealing to have sent any other person in preference to him—Boyd wanted also to speculate for his private account upon the Peace—First he wished to put a Cargo onboard the Transit—Then he wanted to buy a prize ship, very cheap, and load her to sail the instant peace should be made—He wrote to me for information: but I could not give it—After the Peace was signed, I wrote to him by Hughes that if he inclined to stay longer in Europe, and would be warranted by his Instructions in staying, he might give all the despatches to Hughes, and remain—As he has not answered this Letter, and I have not a line from him since, I suppose that he is gone.
We had likewise obtained a Passport for Mr Shaler to go in the Transit at his request—I know not whether he has availed himself of it—Shaler as you know was attached to the mission as a contingency. He was to be employed as a Messenger, and in case it should be found expedient, upon a particular service—I found him here in June—After remaining here three or four Months, with nothing to do, he grew weary and wanted to go away—There was a project on foot to sent him to Vienna—But that, after having been resolved upon was given up as inexpedient.—He was sent to Paris with despatches to Mr Crawford—He had not been there a week before he wanted to come back—Purviance arrived at Paris, and Shaler took his despatches and brought them to us.—Three days after we received the British Note of 26. November, which gave us the first opening of a Prospect of a Peace—We agreed to keep it secret from every body here—Shaler immediately discovered that there had been a Note from the British Plenipotentiaries to us; and was inquisitive with regard to its contents. Mr Russell and Mr Clay of whom he enquired, and who had previously given him full and free information of the state of Negotiation, now mentioned to him the agreement among ourselves, upon which he was so dissatisfied that he immediately requested a Passport might be obtained for him to return to the United States in the Transit—This was accordingly done, and he was in the mean time, sent again with despatches to Mr Crawford—I have not heard of him since that time.
I have this Morning received a letter from Mr Harris, dated 24. December, the Emperor Alexander’s Birth-day—It was also the day of the signature of the Peace—As I have found that the Post goes from hence to St: Petersburg usually in three days less than it takes to come, I indulge the hope that you will also this day, receive my letter announcing that Event—From the Contents of Harris’s letter it appears that he little suspected what was doing at Ghent, while he was writing it.
As I must necessarily have some leisure time upon hand I have in the course of the last week visited two collections of Pictures, belonging to private Gentlemen—They are rich with the productions of the Flemish School—Flowers—Fruit—Trees, Game, and Dutch Boors—The Flemish Painters scarcely ever attempt to paint Soul, and when they do it is Soul degraded into matter—I went also one day last week to Tronchiennes, a village about four miles from the City, to see some new machinery for spinning flax invented by a Mr Bauwens a respectable manufacturer of this place—His manufactory like many others is nearly ruined since the change of affairs has brought in English competitors to destroy the profits of the business—Mr Bauwens has a strong inclination to go and settle with his family in America—He may possible succeed better there than here; though even there he will be equally exposed to the disadvantages of English competition.
Since we quitted the Hotel Lovendeghem, our two Landlords Lannuier and Deusbn have been selling at public auction our furniture—That Operation of itself would not have taken much time, nor have produced much money; but under the name of effects having belonged to us, they have emptied all the upholsterer’s shops in the City—The sale has lasted I believe a week or ten days; and the good People of the place consider the Congress of Ghent, as an epocha of so much importance in the History of their City, that they have given extravagant prices for some of our relics—I am told that an Old Ink-stand, which was used at the Conferences, was sold for thirty franks, though it was not worth as many sous—Even the furniture from the British Hotel was sold at our house, for the sake of putting it in favour—The worst part of the joke was that they put off quantities of bad wine, as if it had been ours—We did not leave a bottle for sale.
Give my love to Charles, and believe me ever affectionately yours.
A.